DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/18/2022 has been entered.  Claims 1-4 and 7-15 are pending.
	The previous objection of claim 13 is withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2011115046 A1, See machine translation for citation) in view of Asami (JP 2007177023 A, See machine translation for citation) and Komatsu (US 2012/0306977 A1).
Regarding claims 1-3, Yamada discloses an ink composition comprising a microcapsule pigment (organic pigment), water, and a polysaccharide (Abstract).  Yamada discloses an acrylic resin may added for fixing to a paper surface or imparting viscosity (page 10).  Yamada discloses an organic solvent such as ethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, 1,3-butylene glycol, butylene glycol (includes a first diol having from 5 to 7 carbon atoms and a second diol having from 1 to 4 carbon atoms) (page 10).        
	However, Yamada does not disclose the acrylic resin is in the form of particles.  Asami teaches acrylic resin particles (Abstract).  Asami is concerned with a water-based ink composition for ballpoint pens (Abstract).  Yamada and Asami are analogous art concerned with the same field of endeavor, namely water-based ink compositions for use in a ballpoint pen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the acrylic resin per the teachings of Yamada with the acrylic resin particles as per the teachings of Asami, and the motivation to do so would have been as Asami suggests the emulsion particles form a dry film on the nib and can provide excellent ink sag performance without deteriorating the properties (page 2).  	
However, Yamada does not disclose the content of the first diol in the ink composition is 0.05 wt% or more. Komatsu discloses an ink composition [0003].  The ink composition contains water [0086].  The ink composition contains alkyl polyols [0034].  As shown in Examples 7-10, the alkyl polyol includes propylene glycol (a second diol having 3 carbon atoms) and 1,2-hexanediol (a first diol having 6 carbon atoms).  In Examples 7 and 10, 1,2-pentanediol (a first diol having 5 carbon atoms) is also present. In Example 8, 3-methyl-1-3-butanediol (first diol having 5 carbon atoms) and 1,2-butandediol (a second diol having 4 carbon atoms) are present.  The diols are the only organic solvents used in the Examples.  In the broader disclosure, Komatsu discloses the content of the C4-7, 1,2-straight chain alkyl diols is preferably in the range of 0.5 to 25 mass% of the total amount of the ink composition or most preferably in the range of 1 to 20 mass% from the viewpoints of the compatibility with the glycol ether, storage stability of the ink composition, and ensuring discharge stability, and in particular, preventing clogging [0042]. The content of the alkyl polyols is preferably in the range of 5 mass% or more and 30 mass% or less of the total amount of the ink composition [0039].  Yamada and Komatsu are analogous art concerned with the same field of endeavor, namely aqueous ink compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the mixture of the diols in the amounts as per the teachings of Komatsu, and the motivation to do so would have been as Komatsu suggests the alkyl polyols can control the wettability, permeability, and drying property of the ink composition regardless of the recording medium [0034].  
Regarding claim 7, Asami further teaches the average particle size of the acrylic resin is 0.1 m or less which significantly overlaps the claimed range (page 2).
Regarding claims 10-11, based on calculations, a ratio by weight of a content of the particles of the acrylic resin to a content of the two or more diols in the ink composition is 0.026 and 0.25 for Examples 7-8 per the teachings of Komatsu.  The calculations have been based on the 47% concentration of the styrene-acrylic emulsion.
Regarding claim 12, Yamada discloses hydrophobized silica (page 11).
Regarding claim 14, Yamada discloses a cap-type ballpoint pen comprising a housing for the ballpoint pen refill in a shaft tube (Abstract, page 11).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2011115046 A1, See machine translation for citation) in view of Asami (JP 2007177023 A, See machine translation for citation) and Komatsu (US 2012/0306977 A1).
Regarding claim 4, Yamada discloses an ink composition comprising a microcapsule pigment (organic pigment), water, and a polysaccharide (Abstract).  Yamada discloses an acrylic resin may added for fixing to a paper surface or imparting viscosity (page 10).  Yamada discloses an organic solvent such as ethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, 1,3-butylene glycol, butylene glycol (includes a first diol having from 5 to 7 carbon atoms and a second diol having from 1 to 4 carbon atoms) (page 10). Komatsu teaches the alkyl polyols include 2-methylpentane-2,4-diol [0038].  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute one of the alkyl polyols with 2-methylpentane-2,4-diol which is functional equivalent of the alkyl polyol.       
	However, Yamada does not disclose the acrylic resin is in the form of particles.  Asami teaches acrylic resin particles (Abstract).  Asami is concerned with a water-based ink composition for ballpoint pens (Abstract).  Yamada and Asami are analogous art concerned with the same field of endeavor, namely water-based ink compositions for use in a ballpoint pen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the acrylic resin per the teachings of Yamada with the acrylic resin particles as per the teachings of Asami, and the motivation to do so would have been as Asami suggests the emulsion particles form a dry film on the nib and can provide excellent ink sag performance without deteriorating the properties (page 2).  	
However, Yamada does not disclose the content of the first diol in the ink composition is 0.05 wt% or more. Komatsu discloses an ink composition [0003].  The ink composition contains water [0086].  The ink composition contains alkyl polyols [0034].  As shown in Examples 7-10, the alkyl polyol includes propylene glycol (a second diol having 3 carbon atoms) and 1,2-hexanediol (a first diol having 6 carbon atoms).  In Examples 7 and 10, 1,2-pentanediol (a first diol having 5 carbon atoms) is also present. In Example 8, 3-methyl-1-3-butanediol (first diol having 5 carbon atoms) and 1,2-butandediol (a second diol having 4 carbon atoms) are present.  The diols are the only organic solvents used in the Examples.  As shown in Examples 7-10, the amount (mass %) of the first diol having 5 or 6 carbon atoms is 8, 8.5, 1, and 3, respectively.  As shown in Examples 7-10, the amount (mass%) of the second diol having 3 or 4 carbon atoms is 10, 10, 15, and 10, respectively.  The amounts of the second diol are   Yamada and Komatsu are analogous art concerned with the same field of endeavor, namely aqueous ink compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the mixture of the diols in the amounts as per the teachings of Komatsu, and the motivation to do so would have been as Komatsu suggests the alkyl polyols can control the wettability, permeability, and drying property of the ink composition regardless of the recording medium [0034].  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2011115046 A1, See machine translation for citation) in view of Asami (JP 2007177023 A, See machine translation for citation) and Komatsu (US 2012/0306977 A1) as applied to claim 1 above, and further evidenced by Uchino (JP 2005187486 A, See machine translation for citation).
Regarding claim 8, Yamada discloses the ink composition as shown above in claim 1.  Asami teaches the acrylic resin is JONKRILL 734, JONKRILL 7600, JONKRILL 352, or JONKRILL 7001 as shown on page 5.  Per the teachings of Uchino, JONKRILL 734 is a styrene-acrylic copolymer emulsion as shown in Comparative Example 3.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2011115046 A1, See machine translation for citation) in view of Asami (JP 2007177023 A, See machine translation for citation) and Komatsu (US 2012/0306977 A1) as applied to claim 1above, and further in view of Ota (JP 2005232360 A, See machine translation for citation).
Regarding claim 9, Yamada discloses the ink composition as shown above in claim 1.
	However, Yamada does not disclose wherein the particles of the acrylic resin have a solid acid value of 50 or more and less than 100.  Ota teaches the amount of the anionic group in the dispersion polymer is such that the acid value is about 50 to 250 KOH mg/g (page 7).  Ota is concerned with water-based ink compositions (Abstract).  Yamada and Ota are analogous art concerned with the same field of endeavor, namely aqueous ink compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the acid value within the range as per the teachings of Ota, and the motivation to do so would have been as Ota suggests the storage stability of the colorant particles formed into a coating is improved and the water resistance of the recorded image is improved (page 7).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2011115046 A1, See machine translation for citation) in view of Asami (JP 2007177023 A, See machine translation for citation) and Komatsu (US 2012/0306977 A1) as applied to claim 1above, and further in view of Clayton (US 9,493,668 B2).
Regarding claim 13, Yamada discloses the ink composition as shown above in claim 1.
	However, Yamada does not disclose the ink composition has a viscosity of at least 50 mPa·s and at most 10,000 mPa·s at a temperature of 25°C and at a shear rate of 0.35 sec-1, and a viscosity of at least 50 mPa·s and at most 1,000 mPa·s at a temperature of 25°C and at a shear rate of 35 sec-1.  Since the temperature is not given, the temperature is 25°C.  Clayton teaches the thermochromic ink compositions have a viscosity within the range of from about 25 mPas to about 160 mPas (C21/L27-32).  Clayton is concerned with reversible thermochromic and photochromic ink compositions (C3/L14-25). The composition is aqueous (C19/L36-C20L4).  Yamada and Clayton are analogous art concerned with the same field of endeavor, namely aqueous ink compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the viscosity of the ink composition within the range as per the teachings of Clayton, and the motivation to do so would have been as Clayton suggests the viscosity is suitable for shear-thinning ball-point pen (C21/L27-32)..  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (WO 2011115046 A1, See machine translation for citation) in view of Asami (JP 2007177023 A, See machine translation for citation) and Komatsu (US 2012/0306977 A1).
Regarding claim 15, Yamada discloses an ink composition comprising a microcapsule pigment (organic pigment), water, and a polysaccharide (Abstract).  Yamada discloses an acrylic resin may added for fixing to a paper surface or imparting viscosity (page 10).  Yamada discloses an organic solvent such as ethylene glycol, diethylene glycol, triethylene glycol, propylene glycol, 1,3-butylene glycol, butylene glycol (includes a first diol having from 5 to 7 carbon atoms and a second diol having from 1 to 4 carbon atoms) (page 10).        
	However, Yamada does not disclose the acrylic resin is in the form of particles.  Asami teaches acrylic resin particles (Abstract).  Asami is concerned with a water-based ink composition for ballpoint pens (Abstract).  Yamada and Asami are analogous art concerned with the same field of endeavor, namely water-based ink compositions for use in a ballpoint pen.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the acrylic resin per the teachings of Yamada with the acrylic resin particles as per the teachings of Asami, and the motivation to do so would have been as Asami suggests the emulsion particles form a dry film on the nib and can provide excellent ink sag performance without deteriorating the properties (page 2).  	
However, Yamada does not disclose the content of the first diol in the ink composition is 0.05 wt% or more. Komatsu discloses an ink composition [0003].  The ink composition contains water [0086].  The ink composition contains alkyl polyols [0034].  As shown in Examples 7-10, the alkyl polyol includes propylene glycol (a second diol having 3 carbon atoms) and 1,2-hexanediol (a first diol having 6 carbon atoms).  In Examples 7 and 10, 1,2-pentanediol (a first diol having 5 carbon atoms) is also present. In Example 8, 3-methyl-1-3-butanediol (first diol having 5 carbon atoms) and 1,2-butandediol (a second diol having 4 carbon atoms) are present.  The diols are the only organic solvents used in the Examples.  As shown in Examples 7-10, the amount (mass %) of the first diol having 5 or 6 carbon atoms is 8, 8.5, 1, and 3, respectively.  As shown in Examples 7-10, the amount (mass%) of the second diol having 3 or 4 carbon atoms is 10, 10, 15, and 10, respectively.  The amounts of the second diol are   Yamada and Komatsu are analogous art concerned with the same field of endeavor, namely aqueous ink compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the mixture of the diols in the amounts as per the teachings of Komatsu, and the motivation to do so would have been as Komatsu suggests the alkyl polyols can control the wettability, permeability, and drying property of the ink composition regardless of the recording medium [0034].  

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that Komatsu does not clearly describe the combined usage of the first diol (C5-7) and the second diol (C1-4) in the ink composition and does not describe the respective contents of the first diol and the second diol (page 10) is not persuasive.  Komatsu discloses the combination of propylene glycol and 1,2-hexanediol in Examples 7-10.  In the broader disclosure, Komatsu discloses the content of the C4-7, 1,2-straight chain alkyl diols is preferably in the range of 0.5 to 25 mass% of the total amount of the ink composition or most preferably in the range of 1 to 20 mass% from the viewpoints of the compatibility with the glycol ether, storage stability of the ink composition, and ensuring discharge stability, and in particular, preventing clogging [0042]. The content of the alkyl polyols is preferably in the range of 5 mass% or more and 30 mass% or less of the total amount of the ink composition [0039].  Therefore, one of ordinary skill in the art before the effective filing date would be able to determine the amount of the propylene glycol.  Komatsu is not limited to the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.
B) Applicant’s argument that there is no section 103 motivational basis in Komatsu that would have led one ordinarily skilled in the art to modify Yamada’s ink composition to include a first diol having 5 to 7 carbon atoms and whose content in the ink composition is 8.0 wt% or more and 22.0 wt% or less (page 11) is not persuasive.  See A above.
C)  Applicant’s argument that absent applicant’s disclosure, there is no teaching in the art of record that would have led one skilled in the art to the claimed invention (page 11) is not persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	D) Applicants allegation for unexpected results for claim 4 (page 12) is not persuasive. The second diol can be any diol having from 1 to 4 carbon atoms.  The organic pigment can be any organic pigment.  The polysaccharide is also not limited.  No trend has not been shown for all of the possibilities for the composition of claim 4.  There is no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition. MPEP § 716.02(d)(I).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767